On Rehearing.
Opinion by
Mr. Justice Wolverton.
4. The county court has supervision of all county roads. There are three distinct instances in which the jurisdiction of the court may be exercised: first, to establish; seeond, to alter; and, third, to vacate. These would seem to be the natural subdivisions for the exercise of its powers as touching the establishment and discontinuance of county roads, from a survey of the statute bearing upon the subject. The language of section 4061, Hill’s Code, is: “No county road shall be hereafter established, nor shall any such road be al*85tered or vacated, in any county in this state, except by the authority of the county court of the proper county”; and of section 4068: “When any petition, shall be presented for the action of the county court for the laying out, alteration, or vacation of any county road, it shall be accompanied by satisfactory proof,” etc. The jurisdiction of the county court is obtained by petition signed by at least twelve householders of the county, residing in the vicinity where said road is to be laid out, altered, or vacated. It is believed that it is not good practice to combine two of these causes for calling into requisition the functions of the court. Strahan, J., in a former appeal of this cause, intimated that in a case where the location of the new road would virtually supersede the old, or render it useless or unnecessary, there could be no objection to combining an application for the location with one for vacation in the same proceeding, but if there should appear to be no connection or relation whatever between the two, no doubt then existed but the better practice would be to prosecute them by separate proceedings: 22 Or. 270 (29 Pac. 619). The reasons for this are substantial. Suppose a petition be filed for the establishment of two distinct and detached pieces of road, separated one from the other by two miles at the nearest point. The householders residing within the vicinity of one may not all reside in the vicinity of the other, and hence those residing without the vicinity of one and within the vicinity of the other could not be legal petitioners for both roads. The same may be said of a petition to establish one road and to vacate another where relatively situated as in the supposed case of a petition for two distinct and detached roads. The application of this principle promotes a construction of the statute which would seem *86to be more in consonance with its spirit, as it tends to prevent the combination of different localities to the injury of some other. It might be possible to vacate a road or a portion thereof by combining it with the location of another, whereas a petition to vacate singly would fail, and vice versa. The power to make alterations in county roads is simply the power to make changes therein. Where an alteration is made, if the route of a road is deflected, the new road takes the place of the old. Whenever it in effect supersedes the latter, and renders it useless or unnecessary, the old road is thereby discontinued as a necessary consequence of the establishment of a different route: Brook v. Horton, 68 Cal. 554 (10 Pac. 204); Hobart v. Plymouth County, 100 Mass. 159; Heiple v. Clackamas County, 20 Or. 149 (25 Pac. 291); Bliss v. Deerfield, 13 Pick. 107; Goodwin v. Inhabitants of Marblehead, 1 Allen, 37; Commonwealth v. Inhabitants of Westborough, 3 Mass. 406; Bowley v. Walker, 8 Allen, 21.
The petition, which is the foundation for the proceedings in the county court, is as follows: “The undersigned, your petitioners, respectfully ask for the location and establishment of a county road commencing at the northwest corner of the donation land claim of W. Eastham, in section twenty-five, township five south, range one west, in said county of Marion, thence north about one hundred and sixty rods to the center of the old county road leading from Shuck’s Mill in said Marion County to the town of Woodburn in said county. Application will also be made at the same time to said court to vacate all that portion of the present county road from Shuck’s Mill to said town of Woodburn, which is situated between the termini of said proposed road, and which runs diagonally across the land claims at present owned by G. W. Vedder *87and Joseph Shafer, respectively. ” Since this cause was remanded upon the former appeal the county court has treated the application as if two petitions were presented, one for the establishment of a county road and the other for the vacation of a portion of a county road already established. Tho counsel for both petitioners and remonstrators have likewise so treated the petition, and the whole cause has been tried out in said court upon the.theory that two petitions were before it distinct and disconnected one from the other. It was evidently the intention of the petitioners to institute but one proceeding, and to maintahi it as such, but since the decision of this court upon the former appeal the parties and the court below, as well as the county court, have treated it otherwise. The report of the viewers and the survey show that the road proposed to be established begins at the northwest corner of W. Eastham’s donation land claim, and runs thence north twenty-eight and eighty-three hundredths chains to its intersection with the Shuck’s Mill and Woodburn Road, and the portion of the road proposed to be vacated begins at a point thirty and nine hundredths chains east of the northwest corner of said Eastham’s land claim, in the center of the Shuck's Mill and Gervais Road, and runs in a northwesterly course to the northern terminus of the proposed new road. There is a county road now opened and established between the termini of the road to be vacated and the one to be established. It is now contended upon the rehearing that the petition was in effect for an alteration in a county road, and that it should be so considered and treated; that, while it prays for the location of one road, and the vacation of another, yet, by reason of the proximity of the two roads, and the- relation they sustain to each other, *88it is in effect a prayer for an alteration only. If this contention is sound the cause ought to go back to the court below for another hearing; if otherwise, not.
It may be observed that the south termini of the road to be vacated and the road to be established are three eighths of a mile apart, and that each intersects what is known as the Shuck’s Mill and Gervais Koad, this latter road forming the base of a right angle triangle, of which the new road would be the perpendicular and the one to be vacated the hypothenuse. It is also apparent that householders residing to the east and just within the vicinity of the southern terminus of the road sought to be vacated would not be within the vicinity of the road sought to be established, and the same would be true on the other hand of householders residing to the west and just within the vicinity of the southern terminus of the road to be established. They would not be within the vicinity of the road to be vacated. Thus, it will be seen that all the parties to the petition and remonstrance herein might not have the statutory qualifications to prosecute or contest the establishment of one or the vacation of the other road, taken singly. This is a strong circumstance showing why it would be better to prosecute such proceedings singly, but it is _ perhaps not conclusive. Neither is the circumstance that the termini of the two ways ar© not the same conclusive that the proceeding is not for an alteration. In Hobart v. Plymouth County, 100 Mass. 159, a petition was filed representing that the highway was narrow and crooked, praying that it might be widened, straightened, and newly located, and such parts discontinued as might be rendered unnecessary by such location; the county commissioners voted to widen the highway to a certain point, thence to locate a new highway to a point on the line of the old *89one, and from thence to widen it further along in the same general direction. Another public way entered the old way between the said points. It was held that the change in the way between said points was, in legal effect, only an alteration of the old location, and that a discontinuance of so much of the old way as was not included in the new location, nor necessary for the travel of the connecting way, resulted? from such alteration. In Commonwealth v. Boston and Albany Railroad Company, 150 Mass. 174, (22 N. E. 913,) a county road entering another , at right angles was deflected at a point some twenty-eight rods from the point of intersection, and entered the old road about the same distance north of the old intersection, and it was held by the court that the portion of the road between the point of deflection and its first terminus was thereby vacated. The new road was forty rods and eight links in length. In determining the matter the court said: “There is nothing in the language of the petition or of the adjudication to suggest that anything else was contemplated than a substitution of a new piece of road, for an old one in the same general line of travel.” It was further observed that the distance to be traveled to a certain point was slightly increased, but that the commissioners had provided for such a use by making the road sis rods wide at its junction, thus cutting off the corner towards such point. From this, and the obligations the town would be under to maintain both roads if allowed to stand, the court concluded that the commissioners intended to and did actually discontinue that portion of the old road between the point of deflection and the old intersection. The sides of the triangle formed by the new and the old ways are about one fourth the length of those formed by the roads in the case at bar. Commonwealth *90v. Cambridge, 7 Mass. 157, is a case wherein the petition prayed for an alteration, and stated that the existing road might with greater convenience be turned or altered in two places, in the direction therein de:cribed. The lower court adjudged that one of the alterations be made, but that the existing road should not be discontinued. The coun on appeal says: “The jurisdiction given to the court is to lay out new county roads, or to turn or alter old roads, on application made to the court. ® * The matter in dispute was whether an existing road should be partially altered, or not; the adjudication was against the alteration prayed for, but in favor of a new road, where the alteration was requested, a new road then not being prayed for. In form, therefore, it appears that the adjudication was not of the matter in dispute. Whether it was or was not substantially, deserves consideration. Bo far as an alteration is a charge upon the town it is reasonable they should prefer the alteration to a new road, because in this last case the old road remains a subject of repair, while the new road requires also to be made and repaired. But where there is an alteration, the part of the old road that is discontinued ceases to be a charge upon the inhabitants. It may, therefore, be well supposed that when an alteration is prayed for, it may not be opposed by a town; but their agents may unite with the petitioners in requesting it, while they would earnestly oppose a new road. With respect to individuals whose interest • may be affected, they may not oppose a new road, because the old road remains for them to pass, while they might resist an alteration, as discontinuing an old road convenient to them. * * * We are obliged to conclude that the alteration of an old way, and the establishment of a *91new one, are substantially different, and differently affect the opposing parties.”
These considerations have cogent application to the case in hand. The petition here is in form for the establishment of a . new road and the vacation of an old one, but is it in substance a petition for an alteration? and can it be treated in that light in consideration of the relation which the old road bears to the new, their respective lengths, and their connections with other public roads of the county? The proposed new road is twenty-eight and eighty-three hundreths chains in length, and the road required to be vacated forty-one 'and ninety-five hundreths. They diverge one from the other at an angle of more than forty-five degrees, and intersect the same public road on the south thirty and nine hundreths chains apart. The road to be vacated constitutes a part of what is known as the Shuck’s Mill and Woodburn Road, the base of the triangle serving as a part of the Shuck’s Mill and Gervais Road. The new way increases the distance to Shuck’s Mill from Woodburn almost nineteen chains. Under these conditions it cannot be said that the new supersedes the old and renders it unnecessary. The respective lengths of the two roads are so great and their divergence so marked as to dispel the idea that the one is to supersede the other, or that the location of the one will render the other unnecessary. These conditions being wanting, the petition cannot be considered as substantially one for an alteration only. The county court properly considered the petition as the commencement of two proceedings, the one for a location and the other for a vacation of a county road. The former opinion of the court is therefore adhered to. Affirmed.